Name: Commission Regulation (EEC) No 684/82 of 24 March 1982 fixing the difference in white sugar prices to be used in calculating the levy for processed fruit and vegetable products and for wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 79/26 Official Journal of the European Communities 25. 3 . 82 COMMISSION REGULATION (EEC) No 684/82 of 24 March 1982 fixing the difference in white sugar prices to be used in calculating the levy for processed fruit and vegetable products and for wine average of the threshold prices for one kilogram of white sugar for each month of the quarter for which the difference is being determined and, secondly, the average of the cif prices for one kilogram of white sugar used in fixing the levies on white sugar, as calcu ­ lated for a period comprising the first 15 days of the month preceding the quarter for which the difference is being determined and the two months immediately preceding that month ; whereas, pursuant to the abovementioned Regulations, this difference must be determined by the Commission for each quarter of the calendar year, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 1118/81 (2), and in particular Article 2(3) thereof, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (3), as last amended by Regulation (EEC) No 3577/81 (4), and in particular Article 19 (3) thereof, Whereas, in order that the Member States may deter ­ mine the amount of the levy applicable, in respect of the various added sugars, to imports of the products listed in Annex I to Regulation (EEC) No 516/77 and of the products falling within subheadings 20.07 Alb) 1 , B I b) 1 aa) 11 and B I b) 1 bb) 11 of the Common Customs Tariff which are listed in Article 1 (2) (a) of Regulation (EEC) No 337/79, it is necessary in accor ­ dance with Article 2 (2) of Regulation (EEC) No 516/77 and Article 19(2) of Regulation (EEC) No 337/79 to determine the difference between, firstly, the HAS ADOPTED THIS REGULATION : Article 1 For the period 1 April to 30 June 1982, the difference referred to in Article 2 (2) of Regulation (EEC) No 516/77 and in Article 19(2) of Regulation (EEC) No 337/79 is fixed at 0-2677 ECU. Article 2 This Regulation shall enter into force on 1 April 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 March 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73, 21 . 3 . 1977, p. 1 . 0 OJ No L 118, 30. 4. 1981 , p . 10 . (3) OJ No L 54, 5. 3 . 1979, p. 1 . b) OJ No L 359, 15. 12. 1981 , p. 1 .